ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                  )
                                              )
ANHAM FZCO                                    ) ASBCA Nos. 62210, 62211
                                              )
Under Contract No. SPM300-12-D-3571           )

APPEARANCES FOR THE APPELLANT:                   Richard P. Rector, Esq.
                                                 Ryan P. Carpenter, Esq.
                                                 Dawn E. Stern, Esq.
                                                  DLA Piper LLC (US)
                                                  Washington, DC

APPEARANCES FOR THE GOVERNMENT:                  Daniel K. Poling, Esq.
                                                  DLA Chief Trial Attorney
                                                 J. Maxwell Carrion, Esq.
                                                 Katherine B. McCulloch, Esq.
                                                 Steven C. Herrera, Esq.
                                                  Trial Attorneys
                                                  DLA Troop Support
                                                  Philadelphia, PA

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: July 22, 2021



                                                KENNETH D. WOODROW
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 62210, 62211, Appeals of ANHAM
FZCO, rendered in conformance with the Board’s Charter.

      Dated: July 22, 2021


                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals